     6:18-cv-03351-DCC        Date Filed 11/08/19     Entry Number 48      Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Leviticus D. Young,                        )       Case No. 6:18-cv-03351-DCC-JDA
                                           )
       Plaintiff,                          )
                                           )
               v.                          )       REPORT AND RECOMMENDATION
                                           )       OF MAGISTRATE JUDGE
Laurens County Sheriff’s Office, Don       )
Reynolds, Andrew I. Dutton, Keith          )
McIntosh, C. Martin, J. McIntosh,          )
                                           )
       Defendants.                         )
                                           )

       This matter is before the Court on a motion for summary judgment filed by

Defendants. [Doc. 35.] Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2)(d), D.S.C., this magistrate judge is authorized to review all pretrial

matters in cases filed under 42 U.S.C. § 1983 and to submit findings and

recommendations to the District Court.

       Plaintiff, proceeding pro se, filed this action on December 12, 2018,1 alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. [Doc. 1.] On May 6,

2019, Defendants filed a motion for summary judgment. [Doc. 35.] The next day, the



       1
        This date reflects the date that the Complaint was entered on the docket by the
Clerk of Court. The Court observes that the envelope containing the Complaint has no
stamp from the prison mailroom. Additionally, it appears that the Complaint was not mailed
from the prison. [Doc. 1-2.] Accordingly, Plaintiff is not entitled to benefit from the rule in
Houston v. Lack, which held that, to protect the rights of prisoners who have no control
over the processing of papers delivered to prison officials for mailing, the filing date for
statute of limitations purposes is deemed to be the date that the filing is delivered to the
prison mail room. 487 U.S. 266, 270–72, 276 (1988); see also Knickerbocker v. Artuz, 271
F.3d 35, 37 (2d Cir. 2001) (“We join the other circuits that have addressed this issue by
holding that the prison mailbox rule established in Houston does not apply where a pro se
prisoner delivers his notice of appeal to someone outside the prison system for forwarding
to the court clerk.”).
     6:18-cv-03351-DCC         Date Filed 11/08/19    Entry Number 48       Page 2 of 17




Court issued an Order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

advising Plaintiff of the summary judgment/dismissal procedure and the possible

consequences if he failed to adequately respond to the motion. [Doc. 37.] Plaintiff’s

response in opposition was entered on the docket on July 19, 2019 [Doc. 44], and

Defendants filed a reply on July 25, 2019 [Doc. 46]. Accordingly, the motion for summary

judgment is ripe for review.

                                      BACKGROUND2

       On January 3, 2014, Defendant Keith McIntosh and another officer arrived at

Plaintiff’s home with a photocopy of a photograph looking for Plaintiff. [Doc. 1 at 4.]

Plaintiff was notified by his sister that officers from the Laurens County Sheriff’s Office with

warrants were looking for him. [Id.] Plaintiff had been picked out of a photo lineup on

November 19, 2013, by a victim and a Laurens County Investigator based on bias and

prejudice. [Id.] Plaintiff contacted the Laurens County Sheriff’s Office about the home

visit, but was unable to obtain any information concerning the investigation. [Id.]

       On July 18, 2014, Plaintiff was arrested and detained in the Greenville County

Detention Center on criminal charges. [Id. at 4–5.] Bail was not awarded, purportedly

because Plaintiff had detainers in the Laurens County Sheriff’s Office. [Id. at 5.] On

February 3, 2015, Plaintiff was transferred to the Laurens County Sheriff’s Office to have

warrants served for resisting arrest, at warrant number 2014A3010100016, and for

larceny/breaking into motor vehicles. [Id. at 5–6.] To obtain these warrants, Defendant

Keith McIntosh falsely stated under oath that Plaintiff knowingly and willfully opposed

       2
      The facts included in this Background section are taken directly from Plaintiff’s
Complaint. [Doc. 1.]

                                               2
     6:18-cv-03351-DCC       Date Filed 11/08/19     Entry Number 48      Page 3 of 17




and/or resisted arrest and committed larceny/breaking into a motor vehicle. [Id.] Plaintiff

was then booked into the Laurens County Detention Center on false documentation, taken

before Judge Tucker, and given a $25,000 bail. [Id. at 6.]

       Plaintiff contends he endured pain and suf fering from having to walk in restraints,

being slandered, and being placed in a “jail bird mug shot paper without consent,” which

constitutes defamation. [Id.] Plaintiff was then returned to the custody of Greenville

County, where he later posted bail. [Id.] Plaintiff was placed on GPS monitoring under the

custody of the Greenville County Detention Center. [Id. at 7.]

       On April 10, 2015, Plaintiff was transferred back to the custody of the Laurens

County Sheriff’s Office to satisfy detainers, after which he posted a $25,000 surety bond

and was released. [Id.] Plaintiff had to pay travel expenses to make court appearances

in Laurens County. [Id.] Plaintiff sent a letter to his public defender, Kate Kendall, asking

that she file a speedy trial motion and stating that he wanted a jury trial and refused to

plead guilty to the charges. [Id. at 8.] On November 26, 2018, Plaintiff received mail from

the public defender’s office informing Plaintiff that the state had dismissed the charges

against him. [Id.]

       Based on these allegations, Plaintiff contends that his constitutional rights were

violated. [Id.] Specifically, Plaintiff alleges the following violations: false imprisonment,

slander, defamation, mental suffering, and deliberate indifference to medical needs. [Id.

at 9.] For his relief, Plaintiff seeks a declaration that his rights were violated and money

damages in the amount of $75,000, to include $50,000 in compensatory damages and

$25,000 in punitive damages. [Id. at 11.]



                                             3
     6:18-cv-03351-DCC        Date Filed 11/08/19     Entry Number 48       Page 4 of 17




                                    APPLICABLE LAW

Liberal Construction of Pro Se Complaint

       Plaintiff brought this action pro se, which requires the Court to liberally construe his

pleadings. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519,

520 (1972) (per curiam); Loe v. Armistead, 582 F.2d 1291, 1295 (4th Cir. 1978); Gordon

v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). Pro se pleadings are held to a less

stringent standard than those drafted by attorneys. Haines, 404 U.S. at 520. The

mandated liberal construction means only that if the Court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should do so. Barnett

v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999). A court may not construct the plaintiff’s

legal arguments for him. Small v. Endicott, 998 F.2d 411, 417–18 (7th Cir. 1993). Nor

should a court “conjure up questions never squarely presented.” Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

Requirements for a Cause of Action Under § 1983

       This action is filed pursuant to 42 U.S.C. § 1983, which provides a private cause of

action for constitutional violations by persons acting under color of state law. Section 1983

“‘is not itself a source of substantive rights,’ but merely provides ‘a method for vindicating

federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). Accordingly, a civil action under § 1983

allows “a party who has been deprived of a federal right under the color of state law to seek

relief.” City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999).

       Section 1983 provides, in relevant part,



                                              4
     6:18-cv-03351-DCC       Date Filed 11/08/19      Entry Number 48       Page 5 of 17




              Every person who, under color of any statute, ordinance,
              regulation, custom, or usage, of any State . . . subjects, or
              causes to be subjected, any citizen of the United States or any
              person within the jurisdiction thereof to the deprivation of any
              rights, privileges, or immunities secured by the Constitution
              and laws, shall be liable to the party injured in an action at law,
              suit in equity, or other proper proceeding for redress . . .

42 U.S.C. § 1983. To establish a claim under § 1983, a plaintiff must prove two elements:

(1) that the defendant “deprived [the plaintiff] of a right secured by the Constitution and

laws of the United States” and (2) that the defendant “deprived [the plaintiff] of this

constitutional right under color of [State] statute, ordinance, regulation, custom, or usage.”

Mentavlos v. Anderson, 249 F.3d 301, 310 (4th Cir. 2001) (third alteration in original)

(citation and internal quotation marks omitted).

       The under-color-of-state-law element, which is equivalent to the “state action”

requirement under the Fourteenth Amendment,

              reflects judicial recognition of the fact that most rights secured
              by the Constitution are protected only against infringement by
              governments. This fundamental limitation on the scope of
              constitutional guarantees preserves an area of individual
              freedom by limiting the reach of federal law and avoids
              imposing on the State, its agencies or officials, responsibility
              for conduct for which they cannot fairly be blamed.

Id. (quoting Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658

(4th Cir. 1998)) (internal citations and quotation marks omitted). Nevertheless, “the deed

of an ostensibly private organization or individual” may at times be treated “as if a State

has caused it to be performed.” Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n,

531 U.S. 288, 295 (2001). Specifically, “state action may be found if, though only if, there

is such a ‘close nexus between the State and the challenged action’ that seemingly private

behavior ‘may be fairly treated as that of the State itself.’” Id. (quoting Jackson v. Metro.

                                              5
     6:18-cv-03351-DCC       Date Filed 11/08/19     Entry Number 48       Page 6 of 17




Edison Co., 419 U.S. 345, 351 (1974)). State action requires both an alleged constitutional

deprivation “caused by the exercise of some right or privilege created by the State or by

a rule of conduct imposed by the State . . . or by a person for whom the State is

responsible” and that “the party charged with the deprivation [is] a person who may fairly

be said to be a state actor.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). A

determination of whether a private party’s allegedly unconstitutional conduct is fairly

attributable to the State requires the court to “begin[ ] by identifying ‘the specific conduct

of which the plaintiff complains.’” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 51

(1999) (quoting Blum v. Yaretsky, 457 U.S. 991, 1004 (1982)).

Summary Judgment Standard

       Rule 56 of the Federal Rules of Civil Procedure states, as to a party who has moved

for summary judgment:

              The court shall grant summary judgment if the movant shows
              that there is no genuine dispute as to any material fact and the
              movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A fact is “material” if proof of its existence or non-existence would

affect disposition of the case under applicable law. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). An issue of material fact is “genuine” if the evidence offered is such

that a reasonable jury might return a verdict for the non-movant. Id. at 257. When

determining whether a genuine issue has been raised, the court must construe all

inferences and ambiguities against the movant and in favor of the non-moving party.

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).




                                              6
     6:18-cv-03351-DCC       Date Filed 11/08/19     Entry Number 48      Page 7 of 17




       The party seeking summary judgment shoulders the initial burden of demonstrating

to the court that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Once the movant has made this threshold demonstration, the

non-moving party, to survive the motion for summary judgment, may not rest on the

allegations averred in his pleadings. Id. at 324. Rather, the non-moving party must

demonstrate specific, material facts exist that give rise to a genuine issue. Id. Under this

standard, the existence of a mere scintilla of evidence in support of the non-movant’s

position is insufficient to withstand the summary judgment motion. Anderson, 477 U.S. at

252. Likewise, conclusory allegations or denials, without more, are insufficient to preclude

granting the summary judgment motion. Id. at 248. “Only disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment. Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. Further, Rule 56 provides in pertinent part:

              A party asserting that a fact cannot be or is genuinely disputed
              must support the assertion by:

                     (A) citing to particular parts of materials in the record,
                     including depositions, documents, electronically stored
                     information, affidavits or declarations, stipulations
                     (including those made for purposes of the motion only),
                     admissions, interrogatory answers, or other materials;
                     or

                     (B) showing that the materials cited do not establish the
                     absence or presence of a genuine dispute, or that an
                     adverse party cannot produce admissible evidence to
                     support the fact.




                                             7
     6:18-cv-03351-DCC       Date Filed 11/08/19     Entry Number 48       Page 8 of 17




Fed. R. Civ. P. 56(c)(1). Accordingly, when Rule 56(c) has shifted the burden of proof to

the non-movant, he must produce existence of a factual dispute on every element essential

to his action that he bears the burden of adducing at a trial on the merits.

                                       DISCUSSION

       Defendants argue they are entitled to summary judgment on Plaintiff’s claims. [Doc.

35.] The Court agrees.

Section 1983 Claims

       False Imprisonment

       Section 1983 actions premised on false arrest and/or false imprisonment are

analyzed as actions claiming unreasonable seizures in violation of the Fourth Amendment.

See, e.g., Brown v. Gilmore, 278 F.3d 362, 367–68 (4th Cir. 2002) (recognizing that a

plaintiff alleging a § 1983 false arrest claim needs to show that the officer arrested him

without probable cause to establish an unreasonable seizure under the Fourth

Amendment); Rogers v. Pendleton, 249 F.3d 279, 294 (4th Cir. 2001) (stating that claims

of false arrest and false imprisonment “are essentially claims alleging a seizure of the

person in violation of the Fourth Amendment”). “The Fourth Amendment is not violated by

an arrest based on probable cause.” Graham v. Connor, 490 U.S. 386, 396 (1989). Under

§ 1983, “a public official cannot be charged with false arrest when he arrests a defendant

pursuant to a facially valid warrant.” Porterfield v. Lott, 156 F.3d 563, 568 (4th Cir. 1998).

Moreover, “an indictment, fair upon its face, returned by a properly constituted grand jury,

conclusively determines the existence of probable cause.” Durham v. Horner, 690 F.3d

183, 189 (4th Cir. 2012) (internal quotation marks omitted); see also Provet v. South



                                              8
     6:18-cv-03351-DCC         Date Filed 11/08/19     Entry Number 48        Page 9 of 17




Carolina, No. 6:07-1094-GRA-WMC, 2007 WL 1847849, at *5 (D.S.C. June 25, 2007)

(finding that § 1983 claims of false arrest and malicious prosecution were precluded

because of the issuance of an indictment).

       Here, Plaintiff was arrested pursuant to valid arrest warrants. [Doc. 35-2 at 9–13.]

Further, the Court takes judicial notice that indictments were issued on the Laurens County

charges against Plaintiff.3      Laurens County Eighth Judicial Circuit Public Index,

https://publicindex.sccourts.org/Laurens/PublicIndex/ (click “Accept” and search by

Plaintiff’s first and last name) (last visited Nov. 6, 2019). Accordingly, the motion for

summary judgment should be granted with respect to Plaintiff’s § 1983 claim for false

imprisonment.4




       3
        It is appropriate for this Court to take judicial notice of Plaintiff’s state court cases.
See Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (explaining courts
“may properly take judicial notice of matters of public record”); Colonial Penn Ins. Co. v.
Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We note that ‘the most frequent use of judicial
notice is in noticing the content of court records.’”).
       4
        The Court is unconvinced by Plaintiff’s argument that he was the ?wrong person”
and that ?[t]here is no evidence connecting [him] to any of the warrants issued on his
behalf.” [Doc. 44 at 4, 5.] Plaintiff relies on Smith v. Munday, 848 F.3d 248 (4th Cir. 2017),
to argue that he was arrested without probable cause. [Doc. 44 at 4–5.] However, in
Munday, the Fourth Circuit concluded that the officer’s knowledge that the plaintiff ?had
previously been convicted for selling drugs . . . , that she was a black woman, and that she
was ‘near’ the site of the drug sale because her home address was eleven miles away”
was insufficient to establish probable cause to arrest her for possession with intent to sell
and distribution of a controlled substance. 848 F.3d at 254. In contrast, here, Plaintiff’s
name appeared in paperwork that was recovered from a stolen vehicle, a photo lineup was
then obtained because Plaintiff’s physical description matched the person that had fled on
foot from a Laurens County officer on the night the cars were broken into, and both a victim
and the officer identified Plaintiff as the person they had seen on the night of the break-ins.
[Doc. 35-2 at 3–8.]

                                                9
    6:18-cv-03351-DCC       Date Filed 11/08/19     Entry Number 48      Page 10 of 17




       Deliberate Indifference to Medical Needs

       Deliberate indifference to a prisoner’s serious medical needs violates the Eighth

Amendment and states a cause of action under § 1983 because deliberate indifference

constitutes “the ‘unnecessary and wanton infliction of pain.’” Estelle, 429 U.S. at 104–05

(quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976) (joint opinion of Stewart, Powell, and

Stevens, JJ.)). Deliberate indifference exists when prison officials know of a substantial

risk to a prisoner’s health or safety and consciously disregard that risk. See Farmer v.

Brennan, 511 U.S. 825, 836 (1994); Miltier v. Beorn, 896 F.2d 848, 851–52 (4th Cir. 1990)

(“Deliberate indifference may be demonstrated by either actual intent or reckless disregard.

A defendant acts recklessly by disregarding a substantial risk of danger that is either

known to the defendant or which would be apparent to a reasonable person in the

defendant’s position.” (citation omitted)). Within the United States Court of Appeals for the

Fourth Circuit, “the treatment must be so grossly incompetent, inadequate, or excessive

as to shock the conscience or to be intolerable to fundamental fairness” to violate a

prisoner’s Eighth Amendment rights. Miltier, 896 F.2d at 851.

       To prevail on an Eighth Amendment claim, the prisoner must demonstrate (1) his

medical condition was a sufficiently serious one5 and (2) subjectively, the prison officials

acted with a sufficiently culpable state of mind, which is satisfied by showing deliberate

indifference by the prison officials. Goodman v. Wexford Health Sources, Inc., 425 F.

       5
        “A medical need is ‘serious’ if it is one that has been diagnosed by a physician as
mandating treatment, or one that is so obvious that even a lay person would easily
recognize the necessity for a doctor’s attention.” Gaudreault v. Municipality of Salem,
Mass., 923 F.2d 203, 208 (1st Cir. 1990) (citing Monmouth Cty. Corr. Institutional Inmates
v. Lanzaro, 834 F.2d 326, 347 (3rd Cir. 1987); Hendrix v. Faulkner, 525 F. Supp. 435, 454
(N.D. Ind. 1981)).

                                             10
    6:18-cv-03351-DCC        Date Filed 11/08/19       Entry Number 48        Page 11 of 17




App’x 202, 204 (4th Cir. 2011) (quoting Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir.

1998)). As the United States Supreme Court has explained,

              Since, we said, only the “‘unnecessary and wanton infliction of
              pain’” implicates the Eighth Amendment, a prisoner advancing
              such a claim must, at a minimum, allege “deliberate
              indifference” to his “serious” medical needs. “It is only such
              indifference” that can violate the Eighth Amendment;
              allegations of “inadvertent failure to provide adequate medical
              care,” or of a “negligent . . . diagnos[is],” simply fail to establish
              the requisite culpable state of mind.

Wilson, 501 U.S. at 297 (emphasis and alteration in original) (citations omitted).6 Further,

in the context of prisoner medical care, the Constitution requires only that prisoners receive

adequate medical care; a prisoner is not guaranteed his choice of treatment. Jackson v.

Fair, 846 F.2d 811, 817 (1st Cir. 1988) (citing Layne v. Vinzant, 657 F.2d 468, 471 (1st Cir.

1981)); see Russell v. Sheffer, 528 F.2d 318, 318 (4th Cir. 1975) (citing Blanks v.

Cunningham, 409 F.2d 220 (4th Cir.1969); Hirons v. Director, 351 F.2d 613 (4th Cir.1965))

(“Prisoners are entitled to reasonable medical care.”); see also, e.g., Barton v. Dorriety, No.

9:10-cv-1362, 2011 WL 1049510, at *2 (D.S.C. Mar. 21, 2011) (citing Jackson, 846 F.2d

at 817). The fact that a prisoner believed he had a more serious injury or that he required

better treatment does not establish a constitutional violation. See, e.g., Russell, 528 F.2d

at 319.

       Here, Plaintiff’s Complaint contains no specific factual allegations regarding his

claim for deliberate indifference to his medical needs. Instead, he alleges only that he

experienced pain and suffering from walking in restraints [Doc. 1 at 6] and then conclusorily

       6
        “A delay in treatment may constitute deliberate indifference if the delay exacerbated
the injury or unnecessarily prolonged an inmate’s pain.” Abraham v. McDonald, 493 F.
App’x 465, 466 (4th Cir. 2012) (internal quotation marks omitted).

                                               11
    6:18-cv-03351-DCC         Date Filed 11/08/19      Entry Number 48       Page 12 of 17




asserts that Defendants were deliberately indifferent to his medical needs [id. at 9]. As

argued by Defendants, these allegations fail to rise to the level of a constitutional

deprivation of medical care. Although Plaintiff asserts that he needs discovery to gain

information related to his deliberate indifference claim [Docs. 44 at 12–13; 44-1], discovery

would not benefit Plaintiff in this case because the Complaint fails to even state a claim of

deliberate indifference to medical needs. Plaintiff has failed to allege that he suffered from

any serious medical condition or that any prison official failed to provide him with medical

treatment. Accordingly, the motion for summary judgment should be granted with respect

to Plaintiff’s § 1983 claim for deliberate indifference to medical needs.7

       Qualified Immunity

       Defendants are also entitled to qualified immunity. Qualified immunity protects

government officials performing discretionary functions from civil damage suits as long as

the conduct in question does not “violate clearly established rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Thus,

qualified immunity does not protect an official who violates a constitutional or statutory right

of a plaintiff that was clearly established at the time of the alleged violation such that an


       7
         Although the “liberal pleading requirements of Rule 8(a) demand only a <short and
plain’ statement of the claim[, a] plaintiff often must offer more detail . . . than the bald
statement that he has a valid claim of some type against the defendant.” Trulock v. Freeh,
275 F.3d 391, 405 (4th Cir. 2001). Even with respect to a pro se complaint, a plaintiff must
do more than make mere conclusory statements to support his claim. Brown v. Zavaras,
63 F.3d 967, 972 (10th Cir. 1995); see White v. White, 886 F.2d 721, 723 (4th Cir. 1989)
(dismissing a complaint where it “failed to contain any factual allegations tending to support
[the plaintiff’s] bare assertion”). It is well settled that federal courts performing their duties
of construing pro se pleadings are not required to be “mind readers” or “advocates” for pro
se litigants. See Beaudett, 775 F.2d at 1278; Leeke, 574 F.2d at 1151. Plaintiff’s
Complaint fails to allege facts sufficient to support a deliberate indifference to medical
needs claim, and thus, this claim should be dismissed.

                                               12
    6:18-cv-03351-DCC        Date Filed 11/08/19      Entry Number 48       Page 13 of 17




objectively reasonable official in the official's position would have known of the right. Id.

Further, qualified immunity is “an immunity from suit rather than a mere defense to liability.”

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

       To determine whether a defendant is entitled to qualified immunity, a court must

determine “‘whether the plaintiff has alleged the deprivation of an actual constitutional right

at all[ ] and ... whether that right was clearly established at the time of the alleged

violation.’” Wilson v. Layne, 526 U.S. 603, 609 (1999) (quoting Conn v. Gabbert, 526 U.S.

286, 290 (1999)). “[W]hether an official protected by qualified immunity may be held

personally liable for an allegedly unlawful official action generally turns on the ‘objective

legal reasonableness' of the action[,] assessed in light of the legal rules that were ‘clearly

established’ at the time it was taken.” Anderson v. Creighton, 483 U.S. 635, 639 (1987)

(citing Harlow, 457 U.S. at 819).       For purposes of this analysis, a right is “clearly

established” if “[t]he contours of the right [are] sufficiently clear that a reasonable official

would understand that what he is doing violates that right.” Id. at 640.

       District court and court of appeals judges are “permitted to exercise their sound

discretion in deciding which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances in the particular case at hand.” Pearson v.

Callahan, 555 U.S. 223, 236 (2009). If a court decides in the negative the first prong it

considers—i.e., the court decides the plaintiff has not alleged the deprivation of an actual

constitutional right or the right was not clearly established at the time of the alleged

violation—the court need not consider the other prong of the qualified immunity analysis.

See id. at 243–45; Torchinsky v. Siwinski, 942 F.2d 257, 260 (4th Cir. 1991) (holding the



                                              13
    6:18-cv-03351-DCC        Date Filed 11/08/19     Entry Number 48       Page 14 of 17




court “need not formally resolve” the constitutional question of “whether the [plaintiffs] were

arrested without probable cause” to address the plaintiffs' § 1983 claim; the court stated

that it “need only determine whether [the defendant]—a deputy sheriff performing within

the normal course of his employment—acted with the objective reasonableness necessary

to entitle him to qualified immunity”).

       As discussed above, Plaintiff's allegations fail to demonstrate Defendants violated

his constitutional rights. Therefore, Defendants are entitled to qualified immunity.

State Law Claims8

       False Imprisonment

       Under South Carolina law, to prevail on a claim for false arrest or imprisonment, a

plaintiff must prove both that he was deprived of his liberty and that the deprivation was

done without lawful justification. Jones v. City of Columbia, 389 S.E.2d 662, 663 (S.C.

1990). Stated differently, a plaintiff must show that “(1) the defendant restrained the

plaintiff, (2) the restraint was intentional, and (3) the restraint was unlawful.” Law v. S.C.

Dep't of Corrs., 629 S.E.2d 642, 651 (S.C. 2006).

       Here, to the extent Plaintiff seeks to raise a cause of action under South Carolina

law for false imprisonment, such claim is without merit because, as stated above, Plaintiff

cannot show that he was arrested without probable cause. Accordingly, the motion for

summary judgment should be granted with respect to Plaintiff’s state law false

imprisonment claim.



       8
       Plaintiff’s Complaint does not specify that he is bringing any claims under state law;
however, because the parties have addressed potential state law claims [Docs. 35-1 at 10;
44 at 13–15; 46 at 2], the Court addresses these claim s as well.

                                              14
    6:18-cv-03351-DCC         Date Filed 11/08/19    Entry Number 48      Page 15 of 17




       Slander and Defamation

       To prove a cause of action for defamation in South Carolina,9 a plaintiff must show:

“(1) a false and defamatory statement was made; (2) the unprivileged statement was

published to a third party; (3) the publisher was at fault; and (4) either the statement was

actionable irrespective of harm or the publication of the statement caused special harm.”

Fleming v. Rose, 567 S.E.2d 857, 860 (S.C. 2002). “Slander is spoken defamation.”

Swinton Creek Nursery v. Edisto Farm Credit, ACA, 514 S.E.2d 126, 134 (S.C. 1999).

“[U]nder longstanding South Carolina case law, contents of governmental records—such

as judicial proceedings, case reports, published cases, investigative reports, or arrest

records—do not give rise to liability for slander or libel.” Williams v. South Carolina, No.

0:06-2590-CMC-BM, 2006 WL 3843608, at *6 (D.S.C. Dec. 22, 2006) (holding that the

plaintiff could not state a defamation claim based on a criminal charge brought against

him). Accordingly, the motion for summary judgment should be granted with respect to

Plaintiff’s slander and defamation claims.

       Intentional Infliction of Emotional Distress

       Under South Carolina law, to recover for intentional infliction of emotional distress,

a plaintiff must establish that:

              (1) the defendant intentionally or recklessly inflicted severe
              emotional distress, or was certain, or substantially certain, that
              such distress would result from his conduct;



       9
         The Court addresses Plaintiff’s claims as state law slander and defamation causes
of action because an alleged act of defamation of character or injury to reputation is not
actionable under 42 U.S.C. § 1983. Paul v. Davis, 424 U.S. 693, 711–12 (1976). Civil
rights statutes, such as 42 U.S.C. § 1983, do not impose liability for violations of duties of
care arising under a state’s tort law. Siegert v. Gilley, 500 U.S. 226, 233–34 (1991).

                                             15
    6:18-cv-03351-DCC         Date Filed 11/08/19     Entry Number 48       Page 16 of 17




              (2) the conduct was so ?extreme and outrageous” so as to
              exceed ?all possible bounds of decency” and must be regarded
              as ?atrocious, and utterly intolerable in a civilized community;”

              (3) the actions of the defendant caused plaintiff's emotional
              distress; and

              (4) the emotional distress suffered by the plaintiff was ?severe”
              such that ?no reasonable man could be expected to endure it.”

Hansson v. Scalise Builders of S.C., 650 S.E.2d 68, 70–71 (S.C. 2007) (quoting Ford v.

Hutson, 276 S.E.2d 776, 778 (S.C. 1981)). Here, Plaintiff’s Complaint contains no specific

factual allegations regarding his claim for intentional infliction of emotional distress.

Indeed, it is not clear that Plaintiff asserts this claim; however, out of an abundance of

caution the Court has construed Plaintiff’s claim for ?mental[] suffering” as attempting to

state a claim for intentional infliction of emotional distress. However, other than stating that

he experienced mental pain and suffering, Plaintiff’s Complaint includes no other

allegations regarding this claim. Accordingly, the motion for summary judgment should be

granted with respect to Plaintiff’s claim for intentional infliction of emotional distress.10 See

supra, note 7.

                                    RECOMMENDATION

       Wherefore, based upon the foregoing, the Court recommends that Defendants’

motion for summary judgment [Doc. 35] be GRANTED.




       10
        Because the Court finds that Defendants are entitled to summary judgment on
each of Plaintiff’s potential state law claims for the reasons discussed above, the Court
declines to address Defendants’ alternative arguments regarding the state law claims.

                                               16
    6:18-cv-03351-DCC        Date Filed 11/08/19   Entry Number 48   Page 17 of 17




      IT IS SO RECOMMENDED.

                                         S/Jacquelyn D. Austin
                                         United States Magistrate Judge

November 8, 2019
Greenville, South Carolina




                                           17
